Citation Nr: 1826413	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for a chronic right knee disability.

4.  Entitlement to a rating in excess of 20 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for a right hip strain.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip.


REPRESENTATION

Veteran represented by:	Joseph J. Kniaz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011, October 2011, and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the August 2013 rating decision granted initial 10 percent ratings for the Veteran's right and left hip disabilities and an initial noncompensable rating for a left leg deep vein thrombus condition.  However, while claims for higher initial ratings for the Veteran's hip disabilities are currently before the Board, an initial compensable rating for the left leg condition is not.  In this regard, the Veteran's September 2014 VA Form 9 did not appeal the rating assigned for the left leg condition and expressly limited the appeal to the two hip ratings.  Thereafter, in a November 2014 correspondence, the Veteran's representative at that time requested a higher rating for the Veteran's left leg disability.  However, this claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over such claim and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The Veteran had a Board hearing in November 2017.

The decision below addresses the issue of entitlement to a TDIU.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Since November 12, 2009, the Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.

2.  For the entire period on appeal, the combined evaluation for the Veteran's service-connected disabilities meets the schedular criteria for a TDIU.


CONCLUSION OF LAW

Since November 12, 2009, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Analysis

The Veteran filed a claim for a TDIU on November 12, 2009.  He contends that he is unable to work due to his service-connected disabilities, including his back, knee and depression conditions.  In this regard, he submitted a VA Form 21-8940 describing his education and work history in September 2011.  He reported graduating high school and completing truck driving certification.  The Veteran also reported working as a truck driver and in a clerical position and last working full-time in 1991.  He further reported missing 60 days due to illness in his last year of work and leaving that job due to disability.  In a September 2011 statement, the Veteran reported that his back and knee pain has prevented him from working as a truck driver since 1991.  He also reported that severe back and knee pain often prevented him from being able to work at his clerical job in 1998.

Subsequently, during the November 2017 Board hearing, the Veteran's representative described the functional limitations experienced by the Veteran due to his service-connected disabilities.  The representative reported that these conditions limit the Veteran's mobility, make it difficult for him to sit or stand, require frequent physician appointments, and often confine him to bed.  The representative further reported that the Veteran's service-connected depression impairs his ability to socialize with other people and sometimes prevents him from getting out of bed.

For the entire period on appeal, the Veteran has been service connected for depressive disorder, lumbar spine disability, and bilateral knee disabilities.  He was afforded a VA psychiatric examination in August 2010.  The examiner reported that the Veteran exhibited symptoms of depressed mood, low self-esteem, lethargy, and social isolation.  The examiner concluded that the Veteran's depression causes a serious impact on his social and occupational functioning.

Thereafter, the Veteran was afforded VA examinations in regard to his back and knee disabilities in September 2010.  The Veteran reported experiencing flare-ups of his back disability with walking or prolonged sitting.  The examiner noted that the Veteran uses a cane and back brace and has a history of falling.  The examiner also noted that the Veteran experienced 4 episodes of intervertebral disc syndrome requiring prescribed bed rest over the preceding 12 months.  The examiner reported back symptoms of reduced range of motion, pain, weakness, and lack of endurance.  In regard to his knee disabilities, the Veteran reported experiencing pain, stiffness, and locking.  He also reported onset of flare-ups with walking and that he is limited to walking one block.  The examiner reported that the Veteran's gait is very slow and antalgic and that testing during the examination was limited due to severe guarding.  The examiner found that the Veteran experiences bilateral knee pain and weakness.  

Subsequently, in June 2014, the Veteran submitted a statement from a licensed clinical social worker written in May 2014.  The social worker reported that the Veteran is unemployable due to his service-connected medical and mental health conditions.

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  In this regard, the Veteran and a clinical social worker have competently and credibly reported that his service-connected disabilities prevent him from working.  In addition, VA evaluations of the Veteran's depressive disorder, back, and knees conducted shortly after submission of the claim support such reports.  In this regard, the August 2010 VA examiner explained that the Veteran's depression greatly impairs his occupational functioning.  Furthermore, the September 2010 VA back and knee examiner reported severe limitations due to pain with frequently occurring flare-ups that sometimes require bed rest.  The record also indicates that these conditions have not improved since the 2010 examinations.

The Board also finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since the date such claim was filed.  In this regard, he is service connected for a chronic right knee condition, evaluated as noncompensable as of December 6, 1985 to November 23, 1998, and 10 percent disabling thereafter; residuals of a fracture of the left supraorbital ridge, evaluated as noncompensable as of December 6, 1985; degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling as of November 24, 1998 to March 1, 2002, and 40 percent disabling thereafter; degenerative arthritis of the left knee, evaluated as 10 percent disabling as of November 24, 1998; right knee instability, evaluated as 20 percent disabling as of August 20, 2007; depressive disorder, evaluated as 50 percent disabling as of November 12, 2009; right hip strain, evaluated as 10 percent disabling as of July 31, 2012; degenerative joint disease of the left hip, evaluated as 10 percent disabling as of July 31, 2012; and left leg deep vein thrombus, evaluated as noncompensable as of July 31, 2012.  Thus, since the Veteran's TDIU claim was filed on November 12, 2009, the combined evaluation for the Veteran's service-connected disabilities has been at least 80 percent or higher with at least one disability rated at 40 percent or more.

Based on the foregoing, and when resolving reasonable doubt in the Veteran's favor, the Board finds that he has been unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities since November 12, 2009.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, entitlement to a TDIU is warranted.



ORDER

A TDIU is granted effective November 12, 2009, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran contends that his service-connected lumbar spine, bilateral knee, and bilateral hip disabilities should have higher disability ratings.  In this regard, his representative reported during the November 2017 Board hearing that these conditions have worsened since they were last assessed.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his lumbar spine, knee, and hip disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, remand is required to obtain detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups) in regard to his bilateral knee and hip disabilities.

Accordingly, these claims are REMANDED for the following actions:

1.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected lumbar spine, bilateral knees, and bilateral hips to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of these disabilities, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion. If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A detailed rationale for all opinions should be provided.

2.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


